Citation Nr: 0727350	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-41 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and April 2007 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In June 2007, the veteran 
and his wife testified at a hearing before the undersigned.  
Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

The claim of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's right wrist fracture is manifested by x-ray 
evidence of nonunion in the lower half of the ulna. 


CONCLUSION OF LAW

The veteran meets the criteria for a 20 percent rating for 
his residuals of a right wrist fracture.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5211 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2003, prior 
to the appealed from rating decision, along with the 
subsequent written notices provided in March 2003 and May 
2005 fulfills the provisions of 38 U.S.C.A. § 5103(a) save 
for a failure to provide notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were readjudicated in the February 
2003 and June 2003 rating decisions as well as in the 
September 2004 statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because the veteran has not argued and the record does not 
show how he has been prejudiced by this lack of notice.  
Moreover, he has appeal rights as to the effective date 
assigned by the RO when it implements the grant of benefits 
contained herein.  Simply put, there is no evidence of 
prejudice or any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
veteran has been afforded a VA examination in June 2003 and 
all identified and available records have been obtained 
including his records from the Cleveland Clinic Florida, 
Vartgez K. Mansourian, M.D., and the West Palme Beach VA 
Medical Center.  Moreover, in May 2003, the RO was notified 
by the Cleveland Clinic Foundation and the Cleveland Ohio VA 
Medical Center that they did not have any treatment records 
of the veteran's.  The veteran also notified VA in May 2003 
that he had no other evidence to file in support of his 
claim.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. 
Apr. 23, 2007) (the Court held that if after VA provides a 
content-compliant VCAA notice the claimant informs VA that 
there is no further evidence to submit, the failure by VA to 
conduct a subsequent readjudication is not prejudicial).   

The veteran in January 2003 filed with the RO a VA Form 21-
4142, Authorization and Consent to Release Information to the 
VA, in favor of a Dr. Hanson.  At his June 2007 personal 
hearing, the veteran testified about records held by a Dr. 
Watson in Tahoe.  However, the veteran thereafter failed to 
provide the RO with Dr. Hanson's address after being asked to 
do so in March 2003 and despite the record being held open 
for 30 days for him to obtain Dr. Watson's records, no such 
records were thereafter filed by the veteran.  Accordingly, 
VA adjudication of his claim may go forward without these 
records.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) 
("the duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purtative evidence.").  
Additional private medical records were received in June 2007 
from Robert E. Rupp, MD, attached with a signed statement 
from the veteran waiving initial RO review.  

There is no pertinent evidence which is not currently part of 
the claims files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.  

The Claim

The veteran and his representative contend that the 
claimant's right wrist disability is manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2 (2006), when assigning a disability rating, it is 
the present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Historically, rating decisions starting in January 1954 rated 
the veteran's service connected residuals of a right wrist 
fracture as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5212 (impairment of the radius).  

However, given the scope of the veteran's service connected 
right wrist disability ("residuals" of a fracture) as well 
as the fact June 1953 service medical records reported that 
he fractured the ulna and the fact that x-rays as far back as 
November 1953 indicated that the claimant may have had a 
problems with the ulna, including a possible nonunion, the 
Board finds that it would also be appropriate to rate his 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5211 
(impairment of the ulna).  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

Because VA examiners reported that the veteran is right-
handed, this is considered his dominant (major) hand.  38 
C.F.R. § 4.69.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5211, he is entitled to a 20 percent rating for 
impairment of the ulna (major) when it is manifested by 
nonunion in the lower half, a 30 percent rating when it is 
manifested by nonunion in the upper half with false movement 
without loss of bone substance or deformity, and a 40 percent 
rating when it is manifested by nonunion in the upper half 
with false movement with loss of bone substance (1 inch (2.5 
cms) or more) and marked deformity.  

With the above criteria in mind, the Board notes that while 
VA x-rays in November 1953 and August 1954 noted that the 
veteran had an old avulsion fracture at the tip of the ulna 
styloid process healed by fibrous union only, x-rays dated in 
June 2003 document nonunion in the lower half of the ulna.  
Accordingly, the Board finds that the veteran meets the 
criteria for a 20 percent rating for his residuals of a right 
wrist fracture under 38 C.F.R. § 4.71a, Diagnostic Code 5211, 
but no more because these same x-rays are uniformly negative 
for evidence of nonunion in the upper half.

In this regard, 38 C.F.R. § 4,71a, Diagnostic Code 5212 
provides a 30 percent rating for impairment of the radius of 
his major right hand when manifested by nonunion in the lower 
half with false movement without loss of bone substance.  
However, while some right wrist x-rays document a radius 
deformity (see x-rays dated in April 1995 and February 2000) 
and others a malunion (see x-ray dated in November 1993), 
they are uniformly negative for evidence of nonunion (see x-
rays dated in November 1953, August 1954, August 1988, 
November 1993, April 1995, February 2000, and June 2003).  
Consequently, a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5212.

Likewise, 38 C.F.R. § 4,71a, Diagnostic Code 5214 provides a 
30 percent rating for favorable ankylosis in the wrist of a 
veteran's major hand.  However, the veteran's claims file 
does not contain a diagnosis of ankylosis.  (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  While right wrist range 
of motion was limited at the June 2003 VA examination, he 
nonetheless had some motion.  In the absence of ankylosis, 
the Board may not rate his service-connected residuals of a 
right wrist fracture as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a rating in excess of 
20 percent is also not warranted under Diagnostic Code 5214.

As to functional loss due to pain and discomfort as discussed 
by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
where as here the veteran is already receiving the maximum 
rating available for limitation of motion of the wrist 
(potentially under Diagnostic Code 5215), the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2006), do not apply.  Johnston, 
10 Vet. App. at 85.  Thus, that Code does not provide an 
avenue for a higher rating.  

Similarly, a higher rating under Diagnostic Code 5213 is not 
applicable.  The June 2007 report from Dr. Rupp shows that 
right wrist pronation is full, and supination is decreased by 
15 degrees.  In order to receive a higher rating under 
Diagnostic Code 5213, pronation would have to be limited 
beyond the middle of arc for a 30 percent evaluation.   
Clearly, this requirement is not met.  

The Board observes that the NOTE in 38 C.F.R. § 4.71a 
regarding ratings of the elbow and forearm states that in all 
such injuries (codes 5205 through 5213), multiple impaired 
finger movements due to tendon tie-up, muscle or nerve injury 
are to be rated separately and combined, not to exceed the 
rating for loss of use of the hand.  Accordingly, although 
the varying Diagnostic Codes have been considered above (to 
include that they affect range of motion), the Board may not 
assign separate ratings.  Evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.14 (2006).  However, the Board also observes that a 
separate 10 percent rating under Diagnostic Code 8515 has 
already been properly assigned for the residual nerve injury 
from his right wrist fracture (which is not part of this 
appeal).        

Based on the veteran's written statements to the RO, 
statements to VA examiners, and personal hearing testimony 
that his right wrist disability interferes with his ability 
to use his right hand, the Board considered the application 
of 38 C.F.R. § 3.321(b)(1) (2006).  Although the veteran has 
described his pain and weakness, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his right wrist disability has 
resulted in frequent periods of hospitalization or in a 
marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also not overlooked the veteran's and his 
representative's written statements to the RO, the claimant's 
statements to his VA and private physicians, or the claimant 
and his wife's personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, statements which address the diagnosis or 
medical severity of the veteran's disorder, including 
conclusions of nonunion, malunion, etc, must be supported by 
competent (medical) evidence.

Finally, the Board considered the doctrine of reasonable 
doubt, and as discussed above, the Board applied reasonable 
doubt as much as possible and to the extent indicated.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 20 percent rating is granted for residuals of a right wrist 
fracture subject to the laws and regulations governing the 
award of monetary benefits. 


REMAND

As to entitlement service connection for PTSD, in the 
veteran's May 2007 statement to the RO he expressed 
disagreement with the April 2007 rating decision that denied 
service connection for PTSD.  No further action was taken by 
the RO.  Hence, this issue must be remanded to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED for the following:

The RO should issue a statement of the 
case with respect to the claim for 
service connection for PTSD.  Only if the 
veteran files a timely substantive 
appeal, should this issue be returned for 
review by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


